DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 17, 19-23, and 25-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group I, species II in the reply filed on 10/31/2022. On further consideration, while the restriction between Groups I, II, and III is retained, the restriction requirement between species I and species II is withdrawn. Claims corresponding to the elected Group I are claims 1, 2, and 4-16. The status indicator of claims 17 and 19-21 should be amended to “Withdrawn.”

Drawings

	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “at least one ion-conducting membrane, arranged in at least one of the following: - anode chamber (10) between the anode (13) and the permselective membrane (33)  
    PNG
    media_image1.png
    13
    126
    media_image1.png
    Greyscale
 - cathode chamber (20) between the cathode (23) and the permselective membrane 
    PNG
    media_image2.png
    13
    163
    media_image2.png
    Greyscale
“ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2003/0180186 (hereinafter called Carson), in view of Japanese patent application publication no. JP 2004/050017 (hereinafter called Masayuki).

Carson discloses in Fig. 3 a system comprising two electrodeionization vessels 230 and 240. While the  vessel 240 shown in the lower half of Fig. 3 is similar to the device for electrodeionization recited in claim 1, the  vessel 230 shown in the upper half of Fig. 3 is similar to the device for electrodeionization recited in claim 2.

Regarding claim 1, the vessel 240 shown in the lower half of Fig. 3 is a device for electrodeionization of a sample liquid comprising an anode chamber comprising two openings  and an anode 234, a cathode chamber comprising two openings and a cathode 233, a treatment chamber located between the anode chamber and the cathode chamber comprising two openings and an anion exchanger, wherein the anode chamber and the cathode chamber are in each case separated each from the treatment chamber by a permselective membrane (shown as reference number 173 in Fig. 1), and an energy source (shown in Fig. 1) operatively connected to the anode and the cathode; wherein one of the openings of the treatment chamber, the openings of the cathode chamber and one of the openings of the anode chamber are connected to each other such that the treatment chamber is operatively connected to the cathode chamber and the cathode chamber is operatively connected to the anode chamber (see Fig. 3 and paragraph 0017). 

Carson does not disclose that the supplied sample liquid in the treatment chamber (30) is guided substantially in the direction of gravity and is guided in the anode chamber and the cathode chamber substantially against the direction of gravity.  

Masayuki is directed to an electric deionization apparatus comprising a cathode 1, an anode 2, a cation exchange membrane 3, and an anion exchange membrane 4 forming a cathode chamber 5, an anode chamber 6, and a desalting chamber 7 (see Fig. 1 and paragraph 0017). Masayuki teaches that raw water (reads on sample liquid) in the desalting chamber 7 (reads on treatment chamber) is guided substantially in the direction of gravity (see Fig. 1 and paragraph 0022). Masayuki further teaches that anode water is guided in the anode chamber against the direction of gravity and cathode water is guided in the cathode chamber substantially against the direction of gravity to promote the discharge of gases generated in each of the electrode chambers (see Fig. 1 and paragraph 0043).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Carson by having the liquid in the treatment chamber guided substantially in the direction of gravity, having the anode water in the anode chamber and the cathode water in the cathode chamber guided substantially against the direction of gravity as taught by Masayuki. The person with ordinary skill in the art would have been motivated to make this modification, because Masayuki teaches that the advantage of the modification would be to promote the discharge of gases generated in each of the electrode chambers (see Fig. 1 and paragraph 0043).

Regarding claim 2, the vessel 230 shown in the lower half of Fig. 3 is a device for electrodeionization of a sample liquid comprising an anode chamber comprising two openings  and an anode 231, a cathode chamber comprising two openings and a cathode 232, a treatment chamber located between the anode chamber and the cathode chamber comprising two openings and a cation exchanger, wherein the anode chamber and the cathode chamber are in each case separated each from the treatment chamber by a permselective membrane (shown as reference number 173 in Fig. 1), and an energy source (shown in Fig. 1) operatively connected to the anode and the cathode; wherein one of the openings of the treatment chamber, the openings of the cathode chamber and one of the openings of the anode chamber are connected to each other such that the treatment chamber is operatively connected to the anode chamber and the anode chamber is operatively connected to the cathode chamber (see Fig. 3 and paragraph 0017). 

Carson does not disclose that the supplied sample liquid in the treatment chamber (30) is guided substantially in the direction of gravity and is guided in the anode chamber and the cathode chamber substantially against the direction of gravity.  

Masayuki is directed to an electric deionization apparatus comprising a cathode 1, an anode 2, a cation exchange membrane 3, and an anion exchange membrane 4 forming a cathode chamber 5, an anode chamber 6, and a desalting chamber 7 (see Fig. 1 and paragraph 0017). Masayuki teaches that raw water (reads on sample liquid) in the desalting chamber 7 (reads on treatment chamber) is guided substantially in the direction of gravity (see Fig. 1 and paragraph 0022). Masayuki further teaches that anode water is guided in the anode chamber against the direction of gravity and cathode water is guided in the cathode chamber substantially against the direction of gravity to promote the discharge of gases generated in each of the electrode chambers (see Fig. 1 and paragraph 0043).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Carson by having the liquid in the treatment chamber guided substantially in the direction of gravity, having the anode water in the anode chamber and the cathode water in the cathode chamber guided substantially against the direction of gravity as taught by Masayuki. The person with ordinary skill in the art would have been motivated to make this modification, because Masayuki teaches that the advantage of the modification would be to promote the discharge of gases generated in each of the electrode chambers (see Fig. 1 and paragraph 0043).

Regarding claim 4, Carson further discloses that a conductivity sensor 201 is arranged in front of the unconnected openings of the treatment chamber (see Fig. 3).
  
Regarding claim 5, Carson further discloses that a conductivity sensor 250 is arranged between the treatment chamber and the anode chamber 231 (see Fig. 3).

Regarding claim 7, Carson further discloses that a conductivity sensor comprises a temperature sensor (see paragraph 0017). Carson further teaches that with temperature-corrected measurements of the specific conductivity, cation conductivity, and anion conductivity of a sample, the pH of high purity water can be accurately calculated (see paragraph 0001).
Regarding claim 9, Carson further discloses that the ion exchanger is a cation exchange resin (see Fig. 3 and paragraph 0017).
 
Regarding claim 15, Carson further discloses that the device comprises at least one ion-conducting membrane, arranged in at least one of the following: - anode chamber (10) between the anode (13) and the permselective membrane (33)  
    PNG
    media_image3.png
    14
    134
    media_image3.png
    Greyscale
 - cathode chamber (20) between the cathode (23) and the permselective membrane 
    PNG
    media_image4.png
    14
    173
    media_image4.png
    Greyscale
  

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2003/0180186 (hereinafter called Carson), in view of Japanese patent application publication no. JP 2004/050017 (hereinafter called Masayuki), as shown for claim 5 above, and further in view of US pre-grant patent publication no. US 2003/0094406 (hereinafter called Smith).

Carson in view of Masayuki does not disclose a degassing unit (41) arranged after the conductivity sensor (52), wherein a further conductivity sensor (53) is arranged after the degassing unit (41).

Smith teaches that dissolved CO2 gas in water forms carbonic acid which contributes to conductivity. Smith further discloses that when conductivity is measured to determine the total dissolved solids of water without the interference of the conductivity contributed by CO2. Smith further teaches that in a water purification system 61, water containing dissolved CO2 gas can be passed through a small degas membrane module 59  prior to a conductivity sensor 14, 18. The conductivity sensor 14, 18 would then register only the conductivity contributed by the total dissolved solids (see Fig. 7 and paragraph 0078).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Carson in view of Masayuki by adding a degassing unit arranged after the conductivity sensor and adding a further conductivity sensor arranged after the degassing unit as taught by Smith. The person with ordinary skill in the art would have been motivated to make this modification, because Smith teaches that the advantage of the modification would be to overcome the interference of the conductivity contributed by CO2  in determining the total dissolved solids of water.

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2003/0180186 (hereinafter called Carson), in view of Japanese patent application publication no. JP 2004/050017 (hereinafter called Masayuki), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2005/0263457 (hereinafter called Wilkins).

Carson in view of Masayuki does not disclose at least one flow sensor arranged in front of at least one of the following: - one of the openings (31; 32) of the treatment chamber (30); - one of the openings (11; 12) of the anode chamber (10); - one of the openings (21; 22) of the cathode chamber (20).  

Wilkins teaches an electrochemical deionization device 30 (see Fig. 2 and paragraph 0056), in which a flow sensor 70 is arranged in front of the openings of a treatment chamber of the electrochemical deionization device 30 (see Fig. 2 and paragraph 0060).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Carson in view of Masayuki by adding a flow sensor arranged in front of the openings of the treatment chamber. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be  better control of flow rate and quality of the water to be treated in the electrodeionization apparatus.

Claims 10 and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2003/0180186 (hereinafter called Carson), in view of Japanese patent application publication no. JP 2004/050017 (hereinafter called Masayuki), as shown for claim 1 above, and further in view of US patent no. US 2761833 (hereinafter called Ward).

Carson in view of Masayuki does not disclose that the ion exchanger is a color-indicating ion exchanger (claim 10) and that the treatment chamber (30) is formed at least partially transparent (claim 11).  

Ward is directed to demineralization of 'water by means of ion exchange resins (see column 1, lines 18-22). Ward teaches a bottle 12 comprising a cartridge 19 which is packed with an ion exchange resin 24 through which the untreated water from the bottle 12 passes for the removal of various impurities (see Fig. 1-3 and column 2, lines 7-9 and 16-21). Ward further teaches that certain dye materials mixed or integrated with the ion exchange resins are capable of indicating by change of color when the resins are exhausted. Ward further teaches that having transparent or translucent walls of the cartridge 19 in combination with a dye indicator integrated with the ion exchange resins allows the color change of the ion exchange resins to be readily visible thus indicating to the user when the ion exchange resins are exhausted and need to be replaced or regenerated (see column 3, lines 46-57).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Carson in view of Masayuki by having color-indicating ion exchanger resins in a transparent treatment chamber as taught by Ward. The person with ordinary skill in the art would have been motivated to make this modification, because Ward teaches that the advantage of the modification would be to allow the color change of the ion exchange resins to be readily visible thus indicating to the user when the ion exchange resins are exhausted and need to be replaced or regenerated (see column 3, lines 46-57).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2003/0180186 (hereinafter called Carson), in view of Japanese patent application publication no. JP 2004/050017 (hereinafter called Masayuki), and US patent no. US 2761833 (hereinafter called Ward), as shown for claim 11 above, and further in view of Chinese patent application publication no. CN 1938587 (hereinafter called Yano).

Carson in view of Masayuki and Ward does not explicitly teach using an optical sensor for monitoring the ion exchanger.  

Yano teaches an ion exchange resin cartridge 320 comprising  ion exchange resin 117 (see Fig. 18-20 and page 17, paragraph 9). Yano further teaches that detection of a color change can be done with a visual detection method or an optical sensor detection method (see page 4, paragraph 1).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Carson in view of Masayuki and Ward by using an optical sensor for monitoring the ion exchanger as taught by Yano. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be to automate the detection of color change of the ion exchange resin.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2003/0180186 (hereinafter called Carson), in view of Japanese patent application publication no. JP 2004/050017 (hereinafter called Masayuki), as shown for claim 4 above, and further in view of US pre-grant patent publication no. US 2002/0092769 (hereinafter called Garcia).

Carson in view of Masayuki does not disclose an electronic measuring system, which records and processes at least one of the following: - signal from at least one of the conductivity sensors; - signal from at least one of the temperature sensors; - signal from at least one of the flow sensors; - signal from at least the optical sensor; - a voltage of the power source (40); - a current of the power source (40).  

Garcia teaches that a conductivity sensor supplies the conductivity value to a controller (reads on an electronic measuring system) which compares the value with a predetermined minimum value and automatically adjusts the voltage to maintain an output liquid within a desired range (see paragraph 0023).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Carson in view of Masayuki by adding a controller and attaching a conductivity sensor as taught by Garcia. The person with ordinary skill in the art would have been motivated to make this modification, because Garcia teaches that the advantage of the modification would be automatically adjusting the voltage to maintain an output liquid within a desired range (see paragraph 0023).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2003/0180186 (hereinafter called Carson), in view of Japanese patent application publication no. JP 2004/050017 (hereinafter called Masayuki), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2005/0103622 (hereinafter called Jha).

Carson in view of Masayuki does not disclose that at least one of the openings (31, 32) of the treatment chamber (30) comprises a filter unit.  

Jha teaches an electrodeionization device 12 in which liquid to be treated flows in a first liquid circuit through a filter 24a into a compartment 36 through port 44 (see Fig. 1 and paragraph 0050). Jha further teaches that the filter in an embodiment is a carbon filter that can remove any species, such as chlorine, which can interfere with the operation of the electrochemical device (see paragraph 0072).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Carson in view of Masayuki by adding a filter in an opening of the treatment chamber as taught by Jha. The person with ordinary skill in the art would have been motivated to make this modification, because Jha teaches that a carbon filter can remove species such as chlorine which can interfere with the operation of the electrochemical device (see paragraph 0072).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2003/0180186 (hereinafter called Carson), in view of Japanese patent application publication no. JP 2004/050017 (hereinafter called Masayuki), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2014/0251824 (hereinafter called Astle).

Carson in view of Masayuki does not disclose that the treatment chamber (30) is exchangeable.

Astle teaches use of  a cartridge made up of a product compartment (reads on treatment chamber) defined by two membranes and ion exchange resin (see paragraph 0045), thus teaching that the treatment chamber is exchangeable.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Carson in view of Masayuki by using  an exchangeable treatment chamber as taught by Astle. The person with ordinary skill in the art would have been motivated to make this modification, because Astle teaches that the cartridge can be recharged for repeated use.  

Allowable Subject Matter

Claim 15 is free of prior art.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 15 as a whole, including the limitation “at least one ion-conducting membrane, arranged in at least one of the following: - anode chamber (10) between the anode (13) and the permselective membrane (33)  
    PNG
    media_image1.png
    13
    126
    media_image1.png
    Greyscale
 - cathode chamber (20) between the cathode (23) and the permselective membrane 
    PNG
    media_image2.png
    13
    163
    media_image2.png
    Greyscale
“

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795